DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding the restriction made in the Office action mailed out 3/18/2021 have been fully considered and are persuasive.  The restriction has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulayter et al. (US 2012/0014776; hereinafter Fulayter). 
Regarding claim 1, Fulayter (Fig. 1-4) discloses an airfoil (20) of a stator vane (20) for a turbomachine (8), the airfoil (20) extending radially between an inner platform of the stator vane (20) and an outer platform of the stator vane (20), the airfoil (20) comprising: a leading edge extending across the airfoil (20) from the inner platform to the outer platform; a trailing edge (26) downstream of the leading edge along a flow 

    PNG
    media_image1.png
    482
    548
    media_image1.png
    Greyscale

Fig. I. Fulayter, Fig. 2 (Annotated)

    PNG
    media_image2.png
    355
    573
    media_image2.png
    Greyscale

Fig. II. Fulayter, Fig. 3 (Annotated)
Regarding claim 2, Fulayter disclose the airfoil of claim 1, wherein Fulayter (Fig. 1-4) further discloses the trailing edge (26) forms an angle of less than ninety degrees (Refer to Fig. 5) with the inner platform in the axial-radial plane. Refer to Fig. I above.  
Regarding claim 3, Fulayter discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4) further discloses that the trailing edge (26) intersects the inner platform at a first point and intersects the outer platform at a second point, and wherein the trailing edge (26) curves outward (Fig. 5) along the flow direction (axial direction) between the first point and the second point. Refer to Fig. I above.   
Regarding claim 4, Fulayter discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4) further discloses that the trailing edge (26) intersects the inner platform at a first point and intersects the outer platform at a second point, and wherein the second point is not upstream of the first point (Fig. 5). Refer to Fig. I above.  
Regarding claim 5, Fulayter discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4) further discloses that the trailing edge (26) intersects the inner platform at a 
Regarding claim 6, Fulayter discloses the airfoil of claim 1, wherein Fulayter (1-4) further discloses that the turbomachine (8) defines an axial direction, and wherein the trailing edge (26) is curvilinear (Fig. 3-4) within a plane (extends in the circumferential and radial directions) perpendicular to the axial direction. Refer to Fig. I above. 
Regarding claim 8, Fulayter discloses the airfoil of claim 6, wherein Fulayter (Fig. 1-4) further discloses that the turbomachine further defines a radial direction perpendicular to the axial direction, and wherein an inner portion of the trailing edge (26) is tangential to the radial direction. Refer to Fig. I above.   
Regarding claim 9, Fulayter discloses the airfoil of claim 6, wherein Fulayter (Fig. 1-4) further discloses that the turbomachine (8) further defines a radial direction perpendicular to the axial direction, and wherein an inner portion of the trailing edge (26) is tilted relative to the radial direction. Refer to Fig. I above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter).
Regarding claim 1, Mongillo (Fig. 1) discloses an airfoil (12) of a stator vane (10) for a turbomachine (Abstract: Gas Turbine), the airfoil (12) extending radially between an inner platform of the stator vane (10) and an outer platform of the stator vane (10), the airfoil (12) comprising: a leading edge (14) extending across the airfoil (12) from the inner platform to the outer platform; a trailing edge (16) downstream of the leading edge (14) along a flow direction (extends in axial direction), the trailing edge (16) extending across the airfoil (12) from the inner platform to the outer platform; a pressure side surface (side shown in Fig. 1) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16); and a suction side surface (opposite pressure side) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16), the suction side surface opposing the pressure side surface; wherein the trailing edge (16) is oblique to the inner platform in the axial-radial plane (Fig. 1). Refer to Fig. III below. 

    PNG
    media_image3.png
    407
    590
    media_image3.png
    Greyscale

Fig. III. Mongillo, Fig. 1 (Annotated)
Mongillo fails to disclose that the trailing edge is orthogonal with the outer platform in an axial-radial plane. 
Fulayter (Fig. 2) teaches a turbine airfoil in which the inner end of the airfoil’s trailing edge is oblique with the inner platform and the outer end of the airfoil’s trailing edge is perpendicular to the outer platform. Since Mongillo’s trailing edge has a similar shape to Fulayter’s, in that they both curve outwards and are coupled to inner and outer platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo, by coupling the outer end of the airfoil’s trailing edge with the outer platform so they are perpendicular to each other, as taught by Fulayter, in order to specify how the outer end of the trailing edge couples to the outer platform. 
Regarding claim 11, Mongillo (Fig. 1) discloses a turbomachine (Abstract: Gas Turbine) defining an axial direction, a radial direction perpendicular to the axial direction, 
Mongillo fails to disclose that the trailing edge is orthogonal with the outer platform in an axial-radial direction plane. 
Fulayter (Fig. 2) teaches a turbine airfoil in which the inner end of the airfoil’s trailing edge is oblique with the inner platform and the outer end of the airfoil’s trailing edge is perpendicular to the outer platform. Since Mongillo’s trailing edge has a similar shape to Fulayter’s, in that they both curve outwards and are coupled to inner and outer 
Regarding claim 12, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Fig. 1), as modified, further discloses that the trailing edge (Mongillo: 16) forms an angle of less than ninety degrees with the inner platform in the axial-radial plane (Fig. 1). Refer to Fig. III above. 
Regarding claim 13, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the trailing edge (16) intersects the inner platform at a first point and intersects the outer platform at a second point, and wherein the trailing edge (16) curves outward along the flow direction between the first point and the second point. Refer to Fig. I and III above. 
Regarding claim 14, Mongillo, as modified, discloses the turbomachine of claim I1, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the trailing edge (16) intersects the inner platform at a first point and intersects the outer platform at a second point, and wherein the second point is not upstream of the first point (Fulayter: Fig. 2). Refer to Fig. I and III above. 
Regarding claim 15, Mongillo, as modified, discloses the turbomachine of claim I1, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the trailing edge (16) intersects the inner platform at a first point and intersects the outer .  

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter) and further in view of Burton et al. (US 7,806,653; hereinafter Burton). 
Regarding claim 6, Mongillo, as modified, discloses the airfoil of claim 1, wherein Mongillo (Fig. 1), as modified, further discloses that the turbomachine defines an axial direction. Refer to Fig. III above. 
Mongillo fails to disclose that the trailing edge is curvilinear within a plane perpendicular to the axial direction. 
Burton (Fig. 4, 7-8; Abstract) teaches a multi-curve stator vane in which the trailing edge of the vane is curvilinear and pressure side leans inwards (shown in Fig. 4). Burton (Col. 1, lines 26-28) teaches that a vane with such a configuration helps to reduce pressure losses and improve engine efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo by forming the trailing edge as curvilinear where the pressure side leans inwards, as taught by Burton, in order to help improve engine efficiency by reducing pressure losses.  
Regarding claim 7, Mongillo, as modified, further discloses that the airfoil of claim 6, wherein Mongillo (Mongillo: Fig. 1; Burton: Fig. 4 and 7), as modified, further discloses that the trailing edge is curvilinear within the plane perpendicular to the axial 
Regarding claim 16, Mongillo, as modified, discloses the turbomachine of claim 11, but fails to disclose that the trailing edge is curvilinear within a plane perpendicular to the axial direction.  
Burton (Fig. 4, 7-8; Abstract) teaches a multi-curve stator vane in which the trailing edge of the vane is curvilinear and pressure side leans inwards (shown in Fig. 4). Burton (Col. 1, lines 26-28) teaches that a vane with such a configuration helps to reduce pressure losses and improve engine efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo by forming the trailing edge as curvilinear where the pressure side leans inwards, as taught by Burton, in order to help improve engine efficiency by reducing pressure losses.  
Regarding claim 17, Mongillo, as modified, discloses the turbomachine of claim 16, wherein Mongillo (Mongillo: Fig. 1; Burton: Fig. 4 and 7), as modified, further discloses the trailing edge is curvilinear within the plane perpendicular to the axial direction in a manner that the pressure side of the airfoil is angled towards the center of the turbomachine (shown in Fig. 4).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulayter et al. (US 2012/0014776; hereinafter Fulayter) in view of Shahpar et al. (US 6,755,612; hereinafter Shahpar).  
Regarding claim 10, Fulayter discloses the airfoil of claim 6, but fails to disclose that the trailing edge defines an S-shape within the plane perpendicular to the axial direction.  
Shahpar (Fig. 7b) teaches a guide vane with an S-shape that extends through its trailing edge. Shahpar (Col. 1, lines 56-65) teaches that the S-shape serves to alter the pressure loads on the vane and the amount of secondary flow (fluid movement away from the primary flow direction) can be substantially reduced. This is beneficial as secondary flow tends to promote non-uniform fluid movement towards the exit of the vane and enhances mixing. The S-shape also offers the benefit of reducing mid-span loading and so reducing the likelihood of flow separation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fulayter by forming the airfoil with an S-shape that extends to the trailing edge, as taught by Shahpar, in order to provide the benefit of reducing secondary flow and reducing the likelihood of flow separation. 

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter) and further in view of Shahpar et al. (US 6,755,612; hereinafter Shahpar).  
Regarding claim 16, Mongillo, as modified, discloses the turbomachine of claim 11, but fails to disclose that the trailing edge is curvilinear within a plane perpendicular to the axial direction.  

Regarding claim 18, Mongillo, as modified, discloses the turbomachine of claim 16, wherein Mongillo (Shahpar: Fig. 7b), as modified, further discloses that an inner portion of the trailing edge is tangential to the radial direction. Refer to Fig. IV below.  

    PNG
    media_image4.png
    264
    455
    media_image4.png
    Greyscale

Fig. IV. Shahpar, Fig. 7b (Annotated)
Regarding claim 19, Mongillo, as modified, discloses the turbomachine of claim 16, wherein Mongillo (Shahpar: Fig. 7b), as modified, further discloses that an inner 
Regarding claim 20, Mongillo, as modified, discloses the turbomachine of claim 16, wherein Mongillo (Shahpar: Fig. 7b; Abstract), as modified, further discloses that the trailing edge defines an S-shape (Fig. 7b) within the plane perpendicular to the axial direction.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iliopoulou (US 2014/0356154) discloses an S-shaped airfoil. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Danielle M. Christensen/Examiner, Art Unit 3745